OMB APPROVAL UNITED STATES OMB Number: 3235-0058 SECURITIES AND EXCHANGE COMMISSION Expires: October 31, 2018 Washington, D.C. 20549 Estimated average burden hours per response 2.50 FORM 12b-25 SEC FILE NUMBER NOTIFICATION OF LATE FILING CUSIP NUMBER (Check one): ¨ Form 10-Kx Form 20-F¨ Form 11-K¨ Form 10-Q¨ Form 10-D¨ Form N-SAR¨ For m N-CSR For Period Ended: December 31, 2015 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION COMPANHIA SIDERÚRGICA NACIONAL National Steel Company Full Name of Registrant N/A Former Name if Applicable Av. Brigadeiro Faria Lima, No. 3400 - 20th floor Address of Principal Executive Office (Street and Number) Sao Paulo, SP – Brazil – 04538-132 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Companhia Siderúrgica Nacional / National Steel Company — CSN (the “Company”) respectfully notifies the Securities and Exchange Commission that it is unable to complete its annual report on Form 20-F for the fiscal year ended December 31, 2015 (the “2015 Annual Report”) within the prescribed time period. The Company requires additional time to complete its evaluation and review of its internal controls over financial reporting with its independent auditor. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Paulo Rog
